Citation Nr: 1037933	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis (claimed as allergies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (also referred to as the appellant and the claimant) 
and spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that, in part, denied the claim currently on appeal.  
The Board notes that, in the initial January 2007 rating 
decision, the RO denied seven issues other than the one currently 
on appeal.  In an October 2006 Notice of Disagreement, the 
Veteran expressed disagreement with the entirety of the RO's 
findings in the January 2007 rating decision.  However, in a July 
2007 substantive appeal to the Board, the Veteran narrowed his 
appeal to only two issues: denial of service connection for 
asthma, and denial of an initial compensable rating for allergic 
rhinitis.  In an April 2009 rating decision, the RO fully granted 
service connection for asthma; therefore, the only issue in 
appellate status and before the Board is a higher (compensable) 
initial rating for allergic rhinitis.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).

In July 2010, the Veteran testified at a hearing before the 
Board, seated in Roanoke, Virginia (i.e. Travel Board hearing).  
A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2009).  In reviewing the claims file, the Board 
notes that there are outstanding treatment records from the 
offices of Eastern Virginia Ear, Nose and Throat Specialists 
(EVENTS) that have not been incorporated with the claims file.  
At the July 2010 Board personal hearing, the Veteran testified 
that on July 23, 2008 he underwent surgery, specifically a 
turbinectomy, to alleviate full blockage of his nasal passages 
due to allergic rhinitis at EVENTS. (Hearing Transcript, pages 7-
8).  The Board notes that the July 2008 surgical treatment 
records have not been associated with the claims file.  

Also at the hearing the Veteran testified that, despite the 
surgery, he currently was experiencing full blockage of his left 
nasal passage.  (Hearing Transcript, pages 3-4).  He indicated 
that in a September 2009 examination an EVENTS examiner noted 
that he was experiencing nasal congestion and prescribed 
medication.  (Hearing Transcript, pages 11-12).  The record does 
not contain any records from EVENTS dated past July 15, 2008, 
roughly a week prior to the Veteran's surgery.  

As all records regarding recent treatment for the Veteran's 
allergic rhinitis, especially any concerning the degree of nasal 
blockage, are relevant to the Veteran's claim, the AMC/RO should 
attempt to obtain and associate with the claims file all 
pertinent evidence relating to the evaluation or treatment for 
the Veteran's allergic rhinitis at Eastern Virginia Ear, Nose and 
Throat Specialists since July 15, 2008, the date of the last 
treatment record from that facility on file.  The RO should also 
seek to procure any records indicating treatment for allergic 
rhinitis dated since April 6, 2010, the date of the last 
treatment record included in the claims file.  See 
38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1)(2) (2009).

Also, during the June 2010 Board personal hearing, the Veteran 
reported that his allergic rhinitis had worsened since the most 
recent January 2009 VA examination.  As noted above, the Veteran 
testified that he was experiencing full blockage of his left 
nasal passage.  VA's General Counsel has interpreted that, when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 
1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2009).  In light 
of the Veteran's assertion of worsening of allergic rhinitis 
since the last VA examination, the Board finds that the AMC/RO 
should provide the Veteran with an additional VA examination to 
determine the current nature and extent of his allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his claimed allergic rhinitis, 
to include Eastern Virginia Ear, Nose and 
Throat Specialists.  After securing the 
necessary releases, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the appellant.  At a minimum, 
the AMC/RO should seek to procure all records 
from Eastern Virginia Ear, Nose and Throat 
Specialists dated since July 15, 2008, and 
any other records dated from April 6, 2010.   

2.  Following the above action, the AMC/RO 
should schedule the Veteran for a VA 
examination to determine the nature and 
current extent of the Veteran's service-
connected allergic rhinitis.  The relevant 
medical records should be made available to 
the examiner for review.  All necessary 
diagnostic testing should be performed, and 
all clinical findings should be reported in 
detail.  The examiner should provide an 
opinion in terms that are consistent with the 
rating criteria for allergic rhinitis 
(Diagnostic Code 6522).  The examiner should 
set forth in the examination report all 
examination findings, and the rationale for 
any conclusions reached.

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claim.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


